 



EXHIBIT 10N

 

EMPLOYMENT AGREEMENT

 

This Agreement shall be effective as of July 1, 2011, and is made by and between
Sunteck Transport Co., Inc., a corporation duly organized under the laws of the
State of Florida with its principal place of business at 6413 Congress Ave.
Suite 260, Boca Raton, Florida 33487 (the “Company”), and Mark Weiss, an
individual (the “Executive”).

 

WHEREAS, the Company is in the business of providing transportation and related
services through the recruitment, retention, development, and management of a
network of independent “transportation agents” (the “Business”);

 

WHEREAS, the Executive is an experienced brokerage operations and sales
professional;

 

WHEREAS, the Company desires to employ the Executive in furtherance of the
Business, and the Executive desires a senior management role with the Company;
and

 

WHEREAS, the parties have agreed that the Executive and the Company shall enter
into this contract of employment on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants, terms
and conditions hereinafter set forth, and for other good and valuable
consideration, receipt whereof is specifically acknowledged, the parties hereto
hereby agree as follows:

 

1.    Employment

 

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company on the terms and conditions set forth in this
Agreement.

 

2.   The Executive’s Duties

 

(a) The Executive hereby agrees to serve the Company faithfully and honestly and
to use his best efforts and ability to serve the Company in the capacity of
Executive Vice President or such other primary senior management position as the
Board of Directors of the Company may assign, and to perform such duties as are
assigned to him consistent with such position and authority.

 

(b) The Executive agrees to devote his entire time, energy, and skill during
regular business hours to such employment and not to engage in any other
employment or activities competitive with those of the Company, either paid or
unpaid, of any nature during the term of this Agreement and his employment
hereunder. Nothing in this Section 2(b), however, will prevent Executive from
engaging in additional activities in connection with personal investments and
community affairs that are not inconsistent with Executive’s duties under this
Agreement.

 

 

 

 

(c) The Executive’s principle business office shall the Company’s corporate
offices in Boca Raton, Florida.

 

3.   Term

 

The Term of employment under this Agreement shall be for an initial four and
one-half (4½) year period commencing on the effective date hereof (the
“Employment Period”), unless earlier terminated pursuant to Section 6.

 

4.   Compensation and Benefits

 

In consideration for the services to be rendered by the Executive to the
Company, the Company hereby agrees to pay compensation to the Executive as
follows for any and all services provided by the Executive:

 

(a) Base Salary: One Hundred Eighty Seven Thousand Five Hundred Dollars
($187,500) annually, payable not less frequently than monthly according to the
Company’s standard payroll schedule.

 

(b) Bonus: At the discretion of management.

 

(c) Expenses - Executive shall be reimbursed for all properly authorized,
documented and reasonable business related expenses by submitting reports and
documentation in accordance with Company policy, provided, that the Executive
shall also receive a $1,250 monthly auto allowance.

 

(d) Benefits - Executive shall be entitled to benefits as provided in the
Company’s employee handbook, which currently include group health, dental and
life insurances, based on his time in service with the Company or any parent,
subsidiary or affiliate of the Company. Notwithstanding the provisions of the
Company’s employee handbook, during the Employment Period Executive shall be
entitled to twenty (20) days paid time off per year (or pro rated potion
thereof); provided, however, such amount shall not carry over from year to year
and otherwise has no cash value.

 

5.   The Executive’s Rights Under Certain Plans

 

The Company agrees that nothing contained herein is intended to or shall be
deemed to be granted to the Executive in lieu of any rights and privileges which
the Executive may be entitled to as an employee of the Company under any
retirement, pension, insurance, hospitalization, or other plan which may now or
hereafter be in effect, it being understood that the Executive shall have the
same rights and privileges to participate in such plans or benefits as any other
employee of the Company, and said right shall specifically extend to
participation in any future Stock Incentive Plan according to the terms and
conditions of such plan, if any.

 

 

 

 

6.   Termination

 

(a) Notwithstanding anything to the contrary contained herein, the Company may
terminate this Agreement, the Executive’s employment hereunder, and all
compensation due to the Executive hereof at any time for “Cause.” For purposes
of this Agreement, termination for “Cause” shall mean (i) material neglect of
duties for which the Executive is employed, or material misconduct or dishonesty
in the performance of such duties, (ii) the Executive’s committing fraud,
misappropriation or embezzlement in the performance of his duties as an employee
of the Company, (iii) the Executive’s conviction of any felony which, as
determined in good faith by the Company, constitutes a crime involving moral
turpitude, (iv) a breach of Section 7, Section 8 or Section 9 of this Agreement.
In the event of any termination under this Section 6(a), the Executive shall be
entitled only to such rights and compensation as shall have accrued prior to
such termination or violation.

 

(b) If there shall occur a “Change in Control” (as hereinafter defined), then
the Company may terminate the Executive’s employment hereunder by written notice
within thirty (30) days of the occurrence of a Change in Control and on the
Termination Date any unvested stock options of AutoInfo, Inc. owned by the
Executive shall immediately vest and become exercisable.  Upon the termination
of the Executive’s employment based on a Change in Control, the Company shall
make a lump sum cash payment to the Executive equal to one and one-half times of
his Base Compensation.  A “Change in Control” shall be deemed to occur upon: (a)
the sale by the Company’s parent, AutoInfo, Inc., of all or substantially all of
its assets to any person (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended); (b) the consolidation or
merger of AutoInfo, Inc. with any person as a result of which merger Auto is not
the surviving entity and with respect to which persons who were the stockholders
of AutoInfo, Inc. immediately prior to such consolidation or merger do not,
immediately thereafter own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the consolidated or merged
company’s then outstanding voting securities; or (c) a tender offer, merger,
consolidation, sale of assets or contested election or any combination of the
foregoing transactions in which the persons who were directors of AutoInfo, Inc.
immediately before the transaction cease to constitute a majority of the Board
or any successor to Auto.  An “affiliate” shall mean any person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, any other person.

 

(c) In the event of the Executive’s death during his employment hereunder; this
Agreement, the Executive’s employment hereunder, and all compensation due to the
Executive pursuant to Section 4 hereof shall cease as of the date of death;
provided that the legal heirs of the Executive or the representatives of the
Executive’s estate shall be entitled to payment of such compensation as shall
have accrued prior to the Executive’s death.

 

 

 

 

(d) If, during the term of this Agreement, the Executive shall be unable to
perform his duties hereunder on account of illness, disability, or other
incapacity, as determined in good faith and in the reasonable judgment of the
Company’s board of directors, and such illness, disability and other incapacity
shall continue for a period of more than two (2) consecutive months in any
twelve (12) month period, the Company shall thereafter have the right, on not
less than thirty (30) days’ written notice to the Executive, to terminate this
Agreement. In such an event, the Executive shall not be entitled to any future
cash or non-cash compensation, benefits or termination pay. However, if, prior
to the date specified in such notice, the Executive shall have recovered from
the illness or other incapacity and shall have fully resumed the performance of
his duties hereunder for thirty (30) consecutive business days, the Executive
shall be entitled to continue his employment with full compensation as though
such notice had not been given.

 

7.   Confidential Information

 

The Executive agrees to receive Confidential Information (as hereinafter
defined) of the Company in confidence, and not to disclose to others, assist
others in the application of, or use for his own gain, such information, or any
part thereof, unless and until it has become public knowledge or has come into
the possession of such other or others by legal and equitable means. The
Executive further agrees that, upon termination of his employment with the
Company, all documents, records, notebooks and similar tangible or electronic
repositories of or containing Confidential Information, including copies
thereof, then in the Executive’s possession, whether prepared by him or others,
will be returned to the Company. For purposes of this Section 7, “Confidential
Information” means information disclosed to the Executive or known by the
Executive as a consequence of or through his employment by the Company or any
predecessor or successor company, not generally known in the industry in which
the Company is or may become engaged about the Company’s products, processes and
services. By way of example, and not limitation, Confidential Information means
customer billing practices and rates, carrier payment practices and rates,
incentive compensation formulas, agent commission rates and formulas, terms and
conditions of agency contracts between the Company and its agents and employees.
The Executive’s obligations under this Section 0 shall survive any termination
or expiration of this Agreement and the Executive’s employment hereunder and to
the extent that any information is received about the Company pending Closing
pursuant to this Agreement, this clause shall survive the failure to close and
any related dissolution of this Agreement.

 

 

 

 

8.   Intellectual Property

 

The Executive covenants and agrees that he will disclose promptly and fully, and
assign and transfer to the Company, its successors and assigns, without further
consideration, full and absolute rights, title and interest in and to any and
all inventions, designs, or discoveries of any kind and nature, patentable or
unpatentable, and in and to any and all writings, designs, drawings, and the
like, conceived or created by the Executive, individually or jointly with
others, during his employment by the Company or at any time subsequent thereto,
and relating or derived from, in the reasonable opinion of the Company, in any
material way to the Company’s products, processes, apparatus or business,
together with the right on the part of the Company, its successors and assigns,
to obtain Patent or Copyright or other intellectual property right protection
thereon in the United States and all countries foreign thereto, in the Company’s
name or otherwise, covering such inventions, improvements, designs, discoveries
or writings. The Executive further agrees to execute and acknowledge all papers
and to do, at the Company’s expense, any and all other things necessary for or
incident to the applying for, obtaining and maintaining of such Patents,
Copyrights or other intellectual property rights, as the case may be, and to
execute, on request, whether during or after the terms of employment hereunder,
all papers necessary to assign and transfer such inventions, improvements,
designs, discoveries, writings, copyrights, patents, patent applications and
other intellectual property rights of the Company, its successors and assigns.
The obligations of the Executive under this Section 8 shall survive any
termination or expiration of this Agreement.

 

9.   Restrictive Covenants

 

(a) The Executive acknowledges that: the Company is engaged in the Business; his
work for the Company will give him access to Confidential Information concerning
the Company (and its subsidiaries and affiliates); and the Business of the
Company, which is conducted throughout the United States and Canada, their
respective possessions and territories. Accordingly, to induce the Company to
enter into this Agreement and in consideration of the compensation structure
provided herein, the Executive covenants and agrees that:

 

(i) Non-Competition with the Company. So long as the Executive is employed by
the Company, the Executive shall not enter the employ of or contract for his
services with any other company engaged in the same or substantially the same
Business as the Company.

 

(ii) Non-Solicitation. So long as the Executive is employed by the Company, and
for a period of one (1) year from termination of such employment, regardless of
the reason for such termination, the Executive shall not directly or indirectly,
for his own account or the account of another with whom the Executive has a
business or compensation based relationship, solicit, engage, hire, provide
services to or on behalf of, as the case may be, any employee, transportation or
sales agent, or customer of the Company, or encourage or attempt to persuade any
employee, transportation or sales agent, or customer of the Company to modify or
terminate its or their affiliation or business relationship with the Company.

 

(iii) Confidential Information. The Executive agrees that at no time subsequent
to his termination of employment with the Company shall he make use of any
documents, writings, trade secrets, Confidential Information or any such
material of proprietary nature belonging to the Company or its subsidiaries and
affiliates.

 

 

 

 

Sections 9(a)(ii) and (iii) shall not be construed in such a way that the
Executive is prevented from seeking employment elsewhere, but rather shall be
prohibited from making contact with the Company’s employees, customers and
transportation and sales agents, and prohibited from using any materials or
Confidential Information of the Company at any time subsequent to the
termination of employment with the Company.

 

(b) If any court determines that any of the forgoing Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenant(s) will not thereby be affected and will be given full effect, without
regard to the invalid portions.

 

(c)If any court determines that any of the forgoing Restrictive Covenants, or
any part thereof, is unenforceable because of the duration of such provision or
the area covered thereby, such court will have the power to reduce the duration
or area of such provision and, in its reduced form, such provision will then be
enforceable and will be enforced.

 

10.  Executive’s Representation and Warranties.

 

(a) Executive represents and warrants that he has the full right and authority
to enter into this Agreement and fully perform his obligations hereunder, that
he is not subject to any non-competition agreement other than with the Company,
and that his performance under this Agreement will not infringe on the
proprietary rights of others or use or disclose another party’s statutory trade
secrets. Executive further represents and warrants that he is not obligated
under any contract (including, but not limited to, licenses, covenants or
commitments of any nature) or other agreement or subject to any judgment, decree
or order of any court or administrative agency which would conflict with his
obligation to use his best efforts to perform his duties hereunder or which
would conflict with the Company’s business and operations as presently conducted
or proposed to be conducted. Neither the execution nor delivery of this
Agreement, nor the carrying on of the Company’s business as officer and employee
by Executive will conflict with or result in a breach of the terms, conditions
or provisions of or constitute a default under any contract, covenant or
instrument to which Executive is currently a party.

 

11.  Rights and Remedies Upon Breach

 

The Executive acknowledges and agrees that a violation of any of the restrictive
covenants contained in this Agreement shall cause certain harm to the Company
and the Company shall be entitled to specific performance of this Agreement or
an injunction with proof of specific damages, together with costs and attorney’s
fees incurred by the Company in enforcing its rights under this Agreement. If
the Executive breaches, or threatens to commit a breach of any of the provisions
of Sections 7, 8 or 9, the Company shall have the following rights and remedies,
each of which rights and remedies shall be independent of the other and
severally enforceable, and all of which rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
under law or in equity.

 

 

 

 

(a) The rights and remedy to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent), with proof of
specific damages, against violations, threatened or actual, and whether or not
then continuing of such covenants, it being acknowledged and agreed that any
such breach of threatened breach will cause certain injury to the Company and
that money damages will not provide an adequate remedy to the Company.

 

(b) The right and remedy to require the Executive to account for and pay over to
the Company all compensation, profits, monies, accruals, increments, or other
benefits derived or received by the Executive as the result of any transaction
constituting a breach of the Restrictive Covenants. The Company may set off any
amounts due it under this Section 11(b) against any amounts owed to the
Executive under Section 4.

 

12.  Entire Agreement

 

This Agreement supersedes and cancels any and all prior agreements between the
parties hereto, express or implied, relating to the subject matter hereof. This
Agreement sets forth the entire Agreement between the parties hereto. It may not
be changed, altered, modified or amended except in a writing signed by both
parties.

 

13.  Non-Waiver

 

The failure or refusal of either party to insist upon the strict performance of
any provision of this Agreement or to exercise any right in any one or more
instances or circumstances shall not be construed as a waiver or relinquishment
of such provision or right, nor shall such failure or refusal be deemed a custom
or practice contrary to such provision or right.

 

14.  Non-Assignment and Company’s Notice of Continuing Obligation

 

The Executive shall have no right to assign any of the rights, nor to delegate
any of the duties, created by the Agreement, any assignment or attempted
assignment of the Executive’s rights, and delegation or attempted delegation of
the Executive’s duties, shall be null and void. However, the Executive shall
have the right to assign his right to receive compensation under Section 4(b) to
his estate or his family in the event of his death or mental incapacity. In all
other respects, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, beneficiaries,
personal representatives, successors, assigns, officers and directors.

 

 

 

 

15.  Severability

 

If any section, term or provision of this Agreement shall be held or determined
to be unenforceable, the balance of this Agreement shall nevertheless continue
in full force and effect unaffected by such holdings or determination.

 

16.  Notice

 

All notices hereunder shall be in writing. Notices may be delivered personally,
or by mail, postage prepaid, to the respective addresses noted above. Either
party may designate a new address for purposes of this Agreement by notice to
the other party.

 

17.  Attorney’s Fees

 

Should either party engage the services of an attorney to enforce the terms of
this Agreement by judicial proceedings, the prevailing party shall be entitled
to receive its expenses, including attorney’s fees in connection with such
action.

 

18.  Governing Law

 

This Agreement shall be governed and construed in accordance with the laws of
the State of Florida and the parties agree that any federal or state courts of
competent subject matter jurisdiction, shall have jurisdiction over this
Agreement and any controversies arising from this Agreement shall be brought
only in such courts.

 

IN WITNESS WHEREOF, the parties hereof have set their signatures and seals as of
the date first above written.

    Sunteck Transport Co., Inc.         /s/ Mark Weiss   By: /s/ Harry Wachtel
Executive   President         Mark Weiss   Harry Wachtel

 



 

